Citation Nr: 1450437	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for loss of feeling and/or pain in the right leg, to include as secondary to service-connected lumbar strain.   

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty for training (ACDUTRA) from November 1984 to March 1985, active duty service from December 2003 to October 2004, and had active service for 27 days in August 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2013, the Veteran testified at a Board hearing held by videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In January 2014, the Board remanded the appeal for additional VA treatment records and supplemental VA medical opinions to address potentially favorable evidence of record regarding diagnoses of PTSD and neuropathy, and the significance of nose bleed and headache during service.  Thereafter, the appeals were to be readjudicated.  The case returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran does not have an Axis I diagnosis of PTSD.

2.  The Veteran's current depressive disorder NOS was first manifested after separating from active service in October 2004 and is not causally or etiologically related to any period of service.  

3.  There was no neurologic injury or disease affecting the right lower extremity during service and chronic symptoms of right lower extremity radiculopathy were not manifested during active service.

4.  Symptoms of right lower extremity radiculopathy have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from active service.  

5.  Current right lower extremity radiculopathy was first manifested more than a year after service separation in October 2004 and is not causally or etiologically related to active service.

6.  There was no vascular injury or disease during service and no chronic symptoms of hypertension were manifested during active service.

7.  Symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from active service.  

8.  Hypertension was first manifested more than a year after service separation in October 2004 and is not causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, are not met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for loss of feeling and/or pain in the right leg are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2008 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In this case, the service treatment records (STRs) are incomplete.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the heightened duty to assist has been met. 

In July 2009, the AOJ requested the Veteran's STRs.  The response was that there were no STRs at the Records Management Center (RMC).  In July 2009, the AOJ provided notice of the unavailability of records in accordance with 38 C.F.R. § 3.159(e), and the Veteran demonstrated knowledge that the STRs were misplaced after being transferred to Pennsylvania in 2008 and sent copies of service treatment records in his possession.  Available service treatment records, including those pertaining to the period of active service from December 2003 to October 2004, are of record.  In light of the foregoing, the Board finds that further efforts to obtain the missing STRs would be futile.




The record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  Post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.    

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal, and recharacterized the issue of service connection for loss of feeling and/or pain in the right leg to reflect a contention of secondary service connection.  

Regarding service connection for right leg loss of feeling and/or pain, the VLJ explained to the Veteran that the relevant question was whether the radiation leg pain was a diagnosed neurological disability (versus just a shooting pain from the back).  The VLJ explained that, in order to get service connection for the reported symptoms of the right leg that the Veteran testified include radiating pain that is more symptomatic with worsening of the service-connected back disability, the evidence must show more than just pain radiating from the back that comes and goes away; rather, which is missing or overlooked is evidence of a different disability like a nerve disability that stays there, that is, a "diagnosis" of disability.  The VLJ advised the Veteran that what was missing was a doctor's diagnosis of disability (whether peripheral neuropathy or other nerve disorder) and medical opinion relating the diagnosed disorder to the service-connected back disability. 

Regarding the issue of service connection for a psychiatric disorder, the VLJ explained that the Veteran should testify as to all psychiatric symptoms, regardless of diagnosis, and how he feels they are related to service, and emphasized the importance of relationship to service.  The VLJ considered the Veteran's testimony regarding current and past symptoms, including in service, diagnoses and treatment for all of the claimed disabilities, and alleged in-service PTSD stressor events.  The VLJ recommended that the Veteran obtain a written statement relating his depression to in-service events in Kuwait or that shows in-service onset of symptoms of depression during service in Kuwait, especially around the time of the Veteran's mother's death during service.  

Regarding the issue of service connection for hypertension, the VLJ also recommended to the Veteran that it would be helpful to his claim for service connection for hypertension to have doctors write down that his hypertension was related to service.  The VLJ stated that the evidence showed current hypertension, noted the Veteran's assertion that nose bleeds during service suggested the onset of hypertension or were a symptom of the hypertension, then advised that the Board is looking for evidence to relate the currently diagnosed hypertension to service, either evidence that the hypertension started in service or was caused by something in service.  In an attempt to identify any other evidence of onset of hypertension symptoms in service, the VLJ asked whether any doctors during service discussed high blood pressure with him.    

The Board remanded the service connection appeals for a VA medical examination with a medical opinion.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The AOJ provided the Veteran with VA medical examinations with medical opinions in April 2013 and May 2014.  A supplemental VA medical opinion was obtained from the April 2013 PTSD examiner in October 2013.  The VA medical examiners provided medical opinions based on an accurate medical history obtained from review of the record and interview and examination of the Veteran, consideration of the Veteran's current complaints, diagnoses, and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA medical examiners had adequate facts and data regarding the history and current symptoms and severity of the disabilities when rendering the medical opinion.  There is neither assertion nor allegation of a material change in condition for any claimed disability since the last VA medical examination.  For these reasons, the Board finds that the VA medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with depressive disorder not otherwise specified (NOS), to include the diagnosis of adjustment disorder, right L5-L5 radiculopathy, and hypertension.  Right L4-L5 radiculopathy (as a condition analogous to an organic disease of the nervous system) and hypertension are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to those diagnoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Depressive disorder and adjustment disorder are not "chronic diseases" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to those diagnoses.  Walker, 708 F.3d at 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and an organic disease of the nervous system (i.e., right L4-L5 radiculopathy), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran does not seek service connection for any claimed disorder on the basis that it was incurred during ACDUTRA service or during the 27 day period of active service in August 2008 (i.e., which was after the Veteran filed the current VA disability claims and the month that the rating decision on appeal was issued).  Rather, he contends that the claimed disabilities were incurred during the active service period from December 2003 to October 2004.  There is no indication that otherwise suggests that any of the claimed disabilities were incurred during the ACDUTRA period or the 27 day active service period in 2008.  The currently diagnosed psychiatric disability was manifested approximately in December 2005, the right L4-L5 radiculopathy was manifested approximately in August 2006, and the hypertension was manifested approximately in December 2005.  These disabilities were all manifested approximately two decades after the ACDUTRA service period ended, and approximately two years before the 27-day active service period in August 2008.  Therefore, no further discussion of whether any of the claimed disabilities were incurred during either of these ACDUTRA service periods is needed.  

Service Connection Analysis for an Acquired Psychiatric Disorder

The Veteran contends that he currently suffers from PTSD due to claimed stressor events during service.  He asserts that the death of his mother during his period of active service caused depressive symptoms during service that have continued since that time.  He also asserts that he was mistakenly taken to a wrong airport in Kuwait and left alone among Kuwait nationals and others who "glared at him" and which caused him to miss his flight from London, England, to Mobile, Alabama, to attend his mother's funeral.  See undated VA Form 21-0781.  Also, at the Board hearing, the Veteran testified that service overseas took a toll on his marriage and family and led to the breakup of his marriage.  

Service Connection Analysis for PTSD

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has a current diagnosis of PTSD.  After performing a thorough mental health interview and examination of the Veteran, the April 2013 VA PTSD examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV and, instead, has another Axis I psychiatric diagnosis of depressive disorder not otherwise specified (NOS).  In support of the medical opinion, the April 2013 VA PTSD examiner reasoned that the Veteran's responses on psychological testing were inconsistent with a diagnosis of PTSD. As an example, she noted that he endorsed having repeated, disturbing memories, thoughts, or images of a stressful experience from the past as "quite a bit," but, upon further inquiry, reported that the stressful experience was just the breakup of his family.  The April 2013 VA PTSD examiner also noted that the Veteran endorsed the item of repeated, disturbing dreams of a stressful experience from the past as "quite a bit," but upon further inquiry, described the dreams as "loneliness" and stated that he "can't think of any other dreams."  

The April 2013 VA PTSD examiner also noted that the Veteran did not report a stressor during the clinical interview that would meet criterion A according to DSM-IV criteria.  Earlier in the VA PTSD examination report, the April 2013 VA PTSD examiner noted the Veteran's claimed stressor events of having heard that a Humvee was blown up at a four way stop that he always drove through during service in Iraq and that driving there was difficult because of the absence of street signs and the sand storms, as well as having encountered obstacles returning to the U.S. when informed that his mother was dying.  After consideration of the claimed stressor events reported during the clinical interview, the April 2013 VA PTSD examiner noted that there had been no exposure to a traumatic event, and the claimed stressor events were not adequate to support a diagnosis of PTSD.    

The April 2013 VA PTSD examiner also reasoned that the Veteran's PTSD screens by primary care in February 2005 and December 2008 were both negative with scores of 0, and the reported symptoms of PTSD fell well below the number, intensity, and severity to warrant a diagnosis of PTSD based on DSM-IV criteria.  The April 2013 VA PTSD examiner further noted that the Veteran alternatively had depressive symptoms in the moderate range, and that the depression was related to a number of factors, primarily current family issues.  Approximately two weeks after the April 2013 VA PTSD examination, the April 2013 VA PTSD examiner reviewed the record and noted that such review resulted in no change to the prior medical opinion.  See April 2013 VA addendum note.  

In an October 2013 supplemental VA medical opinion obtained pursuant to the Board's prior remand directives, the April 2013 VA PTSD examiner specifically addressed past positive PTSD screens and prior and current diagnoses of PTSD made by treating VA mental health providers and again opined that the Veteran did not have a current psychiatric diagnosis of PTSD.  In support of the medical opinion, the April 2013 VA PTSD examiner noted that the Veteran has had both positive and negative PTSD screens, which consisted of four questions and was only a screener, whereas the April 2013 VA PTSD examination was much more comprehensive with follow-up questions asked to clarify the Veteran's responses.  See, e.g., February 2005 VA preventive health clinic note (noting a negative PTSD screen).  The April 2013 VA PTSD examiner also referenced her prior explanation in the April 2013 VA PTSD examination report that PTSD was not diagnosed because the responses on the PCL-C were inconsistent with a diagnosis of PTSD, and the Veteran did not report a stressor that would meet criterion A according to DSM-IV criteria.  The April 2013 VA PTSD examiner additionally wrote that, as far as the previous diagnoses of PTSD that have been assigned at various times, those appeared to have been based on the Veteran's statement that he had PTSD and the report of a few psychiatric symptoms, which was often the case in treatment, especially with medication since many disorders such as anxiety disorders are treated the same regardless of the specific cause of the disorder.  

Because the April 2013 VA PTSD examiner has specialized training and expertise in the area of psychiatric disorders, had adequate facts and data to determine whether the Veteran has current PTSD, and provided sound rationale for the medical opinion that the Veteran does not have a current diagnosis of PTSD, the collective VA medical opinions are of significant probative value.

The Board also notes that, when the Veteran was initially referred for mental health consultation following the positive December 2005 PTSD screen and evaluated by a VA psychiatrist in April 2006, he reported that he had had depression and anxiety for at least two years and had seen dead bodies in body bags while serving as a driver in Iraq.  Based on the reported psychiatric symptoms and stressor event, the treating VA psychiatrist diagnosed PTSD and depression NOS on Axis I.  Several VA treatment records since April 2006 continue to note an Axis I diagnosis of PTSD based on the initial assessment.  However, the statements provided to the VA psychiatrist in April 2006 that were the basis of the PTSD diagnosis are inconsistent with, and outweighed by, other, more credible evidence of record.  

On the September 2004 service Post-Deployment Health Assessment, the Veteran checked "No" when asked if he had seen anyone wounded, killed or dead during the deployment.  Because the question was asked contemporaneous to service in Iraq when memory is more recent, and the Veteran had no incentive to provide inaccurate responses to the question of whether he had seen anyone dead during the deployment, the September 2004 statement is credible, of significant probative value, and weighs against the credibility of the subsequent April 2006 statement made to a VA psychiatrist of having seen dead bodies in body bags while serving in Iraq.  

While seeking VA medical treatment in February 2005 (i.e., approximately four months after service separation), the Veteran stated that he was not depressed and only lacked energy since returning from Iraq.  During the review of systems, he specifically denied having depression, anxiety, or sleep problems.  The February 2005 depression and PTSD screens were negative.  Because the February 2005 statements, which repeatedly denied having any psychiatric symptoms, were made during the course of medical treatment only a few months after service when the memory was more reliable and there was an incentive to report accurately current symptoms in order to receive proper care, the statements are particularly credible and of significant probative value.  

Thus, the April 2006 Axis I diagnosis of PTSD by the treating VA psychiatrist was based on inaccurate factual premises (i.e., depression and anxiety since service and witnessing body bags during service); therefore, it is of no probative value and is outweighed by the collective VA medical opinions that the Veteran does not have a current diagnosis of PTSD.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  

The past positive PTSD screens are also of lesser probative value than the collective VA medical opinions.  As explained by the April 2013 VA medical examiner, the Veteran has had both positive and negative PTSD screens in the past, PTSD screens are based only on answers to four questions asked of the Veteran and are insufficient to establish a diagnosis of PTSD, and the April 2013 VA PTSD examination, which showed no current diagnosis of PTSD, was much more comprehensive with follow-up questions asked to clarify the Veteran's responses.  Because the April 2013 VA medical opinion and October 2013 supplemental VA medical opinion were supported by adequate rationale, they are of significant probative value.  

The Army Reserve Active Duty Report dated in August 2008 notes that the Veteran underwent a service medical examination at Fort Dix on August 6, 2008, had a diagnosis of posttraumatic stress syndrome (i.e., PTSD), and did not believe that he was medically qualified to perform satisfactory military service.  The August 2008 treatment records from the outpatient medical clinic at Fort Dix reveal that the service medical examiner noted a diagnosis of PTSD based on the Veteran's report of treatment for PTSD through VA, not based on any independent psychiatric evaluation of the Veteran.  As stated above, the PTSD diagnosis made by VA was based on inaccurate factual premises.  Furthermore, because the service medical examiner noted that the Veteran had pending behavioral health appointments later in the month, the Board may reasonably infer that the diagnosis of psychiatric disability was outside the realm of the service medical examiner's medical expertise; therefore, any diagnosis of PTSD made by the service medical examiner would be merely speculative and of no probative value.  For these reasons, this evidence has no probative value as it relates to the question of whether the Veteran has a current diagnosis of PTSD.   

The Veteran has frequently attributed the psychiatric symptoms he has experienced to a diagnosis of PTSD.  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, he is not competent to diagnose a psychiatric disability because the diagnosis of PTSD requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders. After evaluating the Veteran, the VA PTSD examiner determined that the Veteran does not meet the DSM-IV criteria for a psychiatric diagnosis of PTSD.  The Axis I diagnosis of PTSD previously rendered by the Veteran's treating VA psychiatrist was based on inaccurate factual premises and has since been revised to "rule out" PTSD.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a PTSD diagnosis is of no probative value and is outweighed by the April 2013 and October 2013 VA medical opinions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed).  Because the weight of the evidence shows no Axis I diagnosis of PTSD during the claims process, that holding is of no advantage; therefore, the preponderance of the evidence is against the claim, and service connection is not warranted for PTSD.  
38 U.S.C.A. § 5107(b),  38 C.F.R. § 3.102.  

Service Connection Analysis for Depressive Disorder NOS 

Regarding the Axis I diagnosis of depressive disorder NOS, the Veteran asserts that he has depression because of serving in military in a war overseas, and that he has suffered from chronic sleep impairment, depression, and anxiety since service.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of psychiatric injury or psychiatric disease or symptoms of depressive disorder during service, or that depressive disorder NOS, which manifested approximately one and a half years after service, was otherwise causally or etiologically related to service.  Available service treatment records are negative for any complaint of, diagnosis of, or treatment for psychiatric disability, and the earliest indication of psychiatric symptoms after service is in December 2005, more than a year after service separation.  The first Axis I psychiatric diagnosis of depression NOS was made in April 2006.  The absence of any complaint of, finding of, or treatment for psychiatric disability during service and for more than a year after service is one factor that weighs against service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  
 
Also, the April 2013 VA PTSD examiner opined that it was less likely than not that the diagnosed Depressive Disorder NOS had its onset in service or was otherwise causally or etiologically related to service, and it was less likely than not that the current depressive disorder was caused by the Veteran's mother's death during service.  The April 2013 VA PTSD examiner noted that the Veteran had current depressive symptoms in the moderate range related to a number of factors, primarily current family issues.  The April 2013 VA PTSD examiner also noted that the diagnosis of Adjustment Disorder with mixed anxiety and depressed mood reflected in VA treatment records meant that the Veteran was having symptoms of anxiety and depression due to situational problems, which was much the same as the VA medical opinion.  Because the April 2013 VA PTSD examiner had adequate facts and data to make an informed medical opinion and provided sound rationale for the medical opinion, the VA medical opinion is of significant probative value.  

Although the Veteran has asserted that he has had depression, anxiety, and sleep impairment since service, the statement is inconsistent with, and outweighed by, other lay and medical evidence more contemporaneous to service.  For example, while seeking VA medical treatment in February 2005, the Veteran stated that he was not depressed and only lacked energy since returning from Iraq.  On review of systems, he denied having depression, anxiety, or sleep problems.  The February 2005 depression and PTSD screens were negative.  Because the Veteran had an incentive to report accurately his physical and mental state in order to obtain proper medical care and the statements were made approximately four months after service separation when the memory is particularly reliable, the statements are trustworthy and of significant probative value.  These statements outweigh the Veteran's later assertion of psychiatric symptoms since service, which are not deemed credible.    

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, he is not competent to diagnose a psychiatric disability or render an opinion on its cause because the diagnosis and etiology of depressive disorder NOS requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; Jandreau v. Nicholson, 492 F.3d at 1377.  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  After evaluating the Veteran, the VA PTSD examiner opined that the depressive disorder NOS was less likely than not related to service.  Consequently, the Veteran's purported opinion that the current psychiatric symptoms were attributable to service is of no probative value and is outweighed by the April 2013 VA medical opinion and October 2013 VA supplemental opinion; therefore, the preponderance of the evidence is against the claim, and service connection is not warranted for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102.  

Service Connection Analysis for Loss of Feeling and/or Pain in the Right Leg

The Veteran contends that the right L4-L5 radiculopathy, which is manifested by symptoms of loss of feeling and/or pain in the right leg, is causally related to the service-connected lumbar strain.  He asserts that he has experienced radicular symptoms in the right leg since the initial back diagnosis; however, x-rays were not adequate to show the nerve damage at the time.  He seeks service connection for loss of feeling and/or pain in the right leg on such basis.   

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that there was neurologic injury or disease affecting the right lower extremity during service or that chronic symptoms of right L4-L5 radiculopathy were manifested during service.  Although the service treatment records are incomplete, the available service treatment records show several reports of back pain beginning in June 2004 but are absent of any complaint of, diagnosis of, or treatment for right lower extremity radiculopathy.  The only report of a medical problem involving the right lower extremity involved an insect bite on the right hip, and included no report of pain or tingling of the lower extremity.  Also, post-service treatment records show that the Veteran denied having leg pain when receiving medical treatment for low back pain in April 2005, approximately seven months after service separation.  On the November 2005 Initial Medical Review Annual Medical Certificate, the Veteran denied having any medical problems or any medical problems since the last periodic physical examination.  

Because available service treatment records show no report of right lower extremity pain or symptoms when seeking medical treatment for low back pain during service, the Veteran denied having leg pain approximately seven months after service separation, and did not report having any right lower extremity radiculopathy on the November 2005 Initial Medical Review Annual Medical Certificate, the Board finds that this evidence collectively weighs against a finding of neurologic injury or disease affecting the right lower extremity or chronic symptoms of right lower extremity radiculopathy manifested during service and outweighs the Veteran's unsupported lay assertion that radicular symptoms began during service.  The Veteran's April 2005 denial of leg pain when seeking medical treatment for low back pain, considered together with the absence of any report of radicular pain when seeking medical treatment for low back pain at various times during service, is particularly credible and of significant probative value because the Veteran had an incentive report accurately his symptoms in order to receive proper care.  

The weight of the evidence is against finding that right lower extremity radiculopathy symptoms were continuously manifested since service, to include to a compensable degree within the first post-service year.  As stated above, the Veteran denied having leg pain when receiving medical treatment for low back pain in April 2005, approximately seven months after service separation.  Also, on the November 2005 Initial Medical Review Annual Medical Certificate, the Veteran denied having any current medical problems or any medical problems since the last periodic physical examination.  The earliest indication of symptoms of right lower extremity radiculopathy is approximately in August 2006, two years after service separation.  At that time, diminished sensation at the dorsal base of the fourth and fifth toes of the right foot was demonstrated.  The earliest diagnosis of right L4-L5 radiculopathy is noted in May 2014, approximately ten years after service separation.  The two-year period (or more) between complaint of symptoms of right lower extremity radiculopathy and service is a factor that weighs against a finding of service incurrence.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  

The weight of the evidence is against a finding that right lower extremity radiculopathy, which was initially manifested approximately two years after service separation, is otherwise causally or etiologically related to service or, in the alternative, was caused or permanently worsened beyond the natural progression by the service-connected lumbar strain.  Based on review of the record and interview and examination of the Veteran, the May 2014 VA medical examiner opined that the diagnosis of right L4-5 radiculopathy was less likely than not caused by, related to, or worsened beyond natural progression by military service or the service-connected lumbar strain.  In support of the medical opinion, the May 2014 VA medical examiner explained that radiculopathy, which was manifested by rare, intermittent symptoms and no functional impairment in this case, was caused by disc or bony compression of the nerve root, and muscular strain did not cause radiculopathy.  Also, in response to the remand directive asking the VA medical examiner to address the June 2006 VA primary care note that includes an assessment of neuropathy, the May 2014 VA medical examiner noted that there was no evidence on nerve conduction studies of neuropathy, which was diffuse damage of the nerve, and, instead, there was only discrete evidence of radiculopathy, a distinct condition associated with compression or damage of a particular nerve root.  

Because the May 2014 VA medical examiner had adequate facts and data on which to render an informed opinion and provided adequate rationale for the medical opinion, it is of significant probative value.  Also, in light of the May 2014 VA medical opinion noting that there was no evidence of neuropathy on nerve conduction studies, and because nerve conduction studies are the objective test by which to determine whether or not neuropathy is present, the Board finds the June 2006 assessment of neuropathy to be of minimal probative value and outweighed by the nerve conduction studies and the May 2014 VA medical opinion.  

Although the Veteran has asserted that the current right lower extremity radiculopathy had its onset during service or was caused or aggravated by the service-connected lumbar strain, he is a lay person and does not have the requisite medical expertise to diagnose radiculopathy of the right lower extremity or render a competent medical opinion regarding its cause.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's musculoskeletal and nervous system, and right L4-L5 radiculopathy is diagnosed primarily on objective clinical findings and nerve conduction studies; thus, while the Veteran is competent to relate symptoms of right lower extremity radiculopathy that he experienced at any time, he is not competent to opine on whether there is a link between the right lower extremity radiculopathy that started years after service and active service, because such diagnosis requires medical knowledge and training in the origin and progression of neurologic disabilities.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for loss of feeling and/or pain in the right leg, and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection Analysis for Hypertension

The Veteran contends that symptoms of current hypertension had their onset during service and have continued since service.  At the Board hearing, he testified that he received medical treatment for a nose bleed and headaches during active service, which were symptoms of hypertension, and the symptoms escalated after he returned home from service.  See Board hearing transcript, pages 21-22.  The Veteran seeks service-connected compensation benefits on this basis.    

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of vascular injury or disease during service, chronic symptoms of hypertension during service, or continuous symptoms of hypertension since service, including symptoms manifested to a compensable degree within one year of service.  Although service treatment records are incomplete in this case, the available service treatment records show that blood pressure readings were normal during the time that the Veteran received treatment for nose bleeds and headaches in July 2004 and for several months afterward, and are absent of any complaint of, diagnosis of, or treatment for hypertension.  

Also, the lay and medical evidence within the first post-service year shows no symptoms, diagnosis, or treatment of hypertension, and blood pressure and the vascular system within normal limits.  See, e.g., February 2005 VA clinic visit note (noting blood pressure and vascular system within normal limits); the April 2005 VA orthopaedic consultation note (noting that the Veteran denied a history of "heart trouble"); the November 2005 Initial Medical Review Annual Medical Certificate (recording the Veteran's denial of any medical problems since his last periodic physical examination).  The earliest notation of elevated blood pressure is in December 2005, approximately fourteen months after service separation.  At that time, the Veteran's blood pressure, which had previously been elevated, returned to normal on re-check, and the Veteran was directed to return in two weeks for a blood pressure recheck.  Hypertension was first diagnosed in March 2006, approximately one and one-half years after service separation.  The lay and medical evidence showing normal blood pressure and vascular examination during service and within the first-post service year and first symptoms and diagnosis of hypertension more than a year (i.e., approximately 15 months) after service separation is a factor that weighs against a finding of service incurrence.  Buchanan at 1336; see also Maxson at 1333.  

The Veteran has reported during the course of the appeal that symptoms of hypertension began during active service and have continued since that time; however, the account is inconsistent with and outweighed by the lay and medical evidence more contemporaneous to service showing normal blood pressure readings during service and for more than a year after service.  Because blood pressure was objectively measured and recorded during the Veteran's period of active service and shown to be within normal limits, the blood pressure was objectively measured and recorded and the vascular system was evaluated by VA medical providers in February 2005 (approximately four months after service separation) and shown to be within normal limits, the Veteran denied having a history of "heart trouble" during the course of medical treatment in April 2005, and the earliest evidence of elevated blood pressure was not shown until more than a year after service separation, the Board finds this evidence to be particularly trustworthy and of significant probative value.  For these reasons, the Board does not find the Veteran's assertion of hypertensive symptoms during and since service to be credible; therefore, it is of no probative value.  

The Board next finds that the weight of the evidence is against finding that hypertension, which was first manifested more than a year after service separation in October 2004, is otherwise related to service.  After reviewing the record and performing a thorough interview and examination of the Veteran, the May 2014 VA medical examiner opined that it was less likely than not that hypertension was caused by, related to, or worsened beyond natural progression by military service.  In providing rationale for the medical opinion, the May 2014 VA medical examiner reasoned that hypertension was not present in service and was not diagnosed for greater than one year after service.  The May 2014 VA medical examiner had previously noted several blood pressure readings during service from July 2004 to March 2006 in the examination report, and wrote that the Veteran was normotensive during the period of the in-service nose bleed.  The May 2014 VA medical examiner further explained that neither headache (cephalgia) nor nose bleed (epistaxis) were considered diagnostic criteria for the diagnosis of hypertension.  Because the May 2014 VA medical examiner had sufficient facts and data to render an informed medical opinion, provided adequate rationale for the medical opinion, and there is no competent medical opinion to the contrary of record, it is of significant probative value.  

Although the Veteran has asserted that hypertension began during service and has continued since that time, hypertension is not a simple medical condition capable of lay diagnosis, and involves complex body systems, particularly the vascular system, that are unseen by the lay person.  The May 2014 VA medical examiner, unlike the Veteran, has medical expertise and is able to render a competent medical opinion regarding the probability of a nexus relationship between hypertension and service.  While the Veteran is competent to report high blood pressure readings, he is not competent to diagnose hypertension or render an opinion regarding its etiology.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  

In this case, the Veteran's opinion that he had symptoms of hypertension during and since service is outweighed by other, more credible and probative evidence of record such as the service treatment records showing normal blood pressure readings at the time of the in-service nose bleed and thereafter; post-service evidence showing blood pressure and vascular system within normal limits with no report or symptoms of hypertension until more than a year after service separation; and the May 2014 VA medical opinion that that the nose bleed and headaches during service were not symptoms of hypertension, the Veteran was normotensive during service, and the post-service evidence showed no hypertension until more 

than a year after service separation.  In consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the appeal; therefore, service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.

Service connection for loss of feeling and/or pain in the right leg, to include as secondary to service-connected lumbar strain, is denied.   

Service connection for hypertension is denied.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


